SCOTT, District Judge
(dissenting). I regret that I am unable to concur fully with the majority in this case. My regret is the more poignant, for that I am convinced that appellant was unfortunate in entering into a hard contract, and one the performance of which would inevitably lead to a loss. Still, courts cannot make new contracts for parties who are unfortunate in such respect. I am reluctantly drawn to the conclusion that the parties to the contract adopted a binding classification, and in so doing specified solid rock, loose rock, shale, and earth. I think this classification indicates that all terrestrial substances, not to be classified as solid rock, loose rock, or shale, should be classified as earth. Earth is the broad inclusive classification, from which all others must be drawn by exception. The majority seem to be of opinion that in this so-called hardpan a new and not to be anticipated terrestrial classification was discovered during the performance of the contract, and that a court of equity should relieve the contractor from a resulting unconscionable hardship. But, as I have said, I cannot bring myself to the conclusion that this position is well founded. The contractor and its agents and engineers, I think, are presumed to have acquired general common knowledge of the territory. And it is common knowledge that this so-called hardpan exists throughout a very large portion of Oklahoma, southern Kansas, and adjoining states.